           Case 6:19-cv-00794-MC         Document 21      Filed 08/06/20    Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON


DEVELOPERS SURETY AND
INDEMNITY COMPANY, a foreign
corporation,

                 Plaintiff,                                   Case No. 6:19-cv-794-MC

          v.                                                  OPINION AND ORDER

BETH ANN WHEELER, individually and as
Trustee of the WHEELER FAMILY TRUST
dated March 9, 2007; and ROBERT DAVID
WHEELER, individually and as Trustee of
the WHEELER FAMILY TRUST, dated
March 9, 2007,

            Defendants.
_____________________________

MCSHANE, Judge:

          Plaintiff moves for summary judgment on its claim of breach of contract against

defendants. ECF No. 18. Defendants filed a notice stating they would not file a response. ECF

No. 20.


1 – OPINION AND ORDER
         Case 6:19-cv-00794-MC         Document 21       Filed 08/06/20      Page 2 of 2




                                         STANDARDS

       Rule 56 governs the motion for summary judgement. “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).


                                         DISCUSSION

       Defendants signed an indemnification agreement with Plaintiff. Exhibit 1; ECF No. 18.

Plaintiff submitted a declaration outlining $906,910.41 in losses and expenses. ECF No. 19.

Plaintiff submitted evidence indicating “The payments in Exhibit 1 were made based on a

reasonable and good faith belief that the amounts were due and owing, after a reasonable

investigation.” ECF No. 19. The agreement provides interest shall accrue at 12% per annum.

The interest comes to $216,939.94 as of May 30, 2020. Ex. 2. The total amount outstanding is

$1,012,454.51 as of May 30, 2020, plus $266.08 per day through the entry of judgment.

       Plaintiff informed defendants of the losses on February 9, 2018 and requested indemnity.

Compl. ⁋⁋ 17-19. Defendants breached the agreement by not indemnifying Plaintiff. As Plaintiff

produced evidence indicating Defendants breached the agreement, and Defendants failed to offer

any evidence presenting a genuine issue of material fact, Plaintiff’s motion for summary

judgment on its breach of contract claim is GRANTED.

                                         CONCLUSION

       Plaintiff’s Motion for Summary Judgement, ECF No. 18, is GRANTED.


       IT IS SO ORDERED


DATED this 6th day of August, 2020.

                                                     /s/ Michael McShane
                                                       Michael McShane
                                                   United States District Judge

2 – OPINION AND ORDER
